DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 09/30/2020.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to because citation 104 is shared by 2 circuits in fig 1-2 see circuit that includes 114 and see circuit that includes 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 


Claim Objections
Claim 4 objected to because of the following informalities: in lines 2-3 of claim 4 “the first isolation amplifier and input circuits of the second isolation amplifier” should be change to “a first isolation amplifier and input circuits of a second isolation amplifier”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (20160018457) in view of Jousse et al. (20170106825)

Regarding claim 1. Park teaches a control circuit [circuit of fig 3, note: coupled has been interpreted as connected between intervening elements], comprising: 
a current sensing circuit [30] configured to determine whether the current flowing in a conductor [i.e. PL] exceeds a threshold current [31 compares with reference to indicate threshold]; 
and a diagnostic circuit [40] coupled to the current sensing circuit, and configured to determine whether an indication [input of 40] of current exceeding the threshold current generated by the current sensing circuit is caused by current flowing in the conductor and is not caused by a fault in the current sensing circuit [see ¶55, 40 would trigger indication signal if one of either fault current exceeded or surge current exceeded, thus, 40 is triggered by current sensing circuit when no fault current, further implicit item 40 can be an OR logic gate].
While Park teaches a control circuit, park does not explicitly mention the control circuit is for a pyro-fuse.
[abstract]. 	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park circuit to a similar configuration as Jousse circuit in order to not only control the pyro-fuse circuit, but to also disconnect at least one ignition output stage for a squib for a pyrotechnic protection device for a vehicle [¶5 Jousse].


Claims 2-3, 5-6 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jousse et al. and further in view of Kawashima (20100253373 and hereinafter as Kawa)
Regarding claim 2. Park as modified teaches the pyro-fuse control circuit of claim 1, 
However, Park as modified does not explicitly mention wherein the current sensing circuit comprises a first isolation amplifier configured to measure a voltage across a shunt resistor disposed in the conductor.
Kawa teaches wherein the current sensing circuit [i.e. circuit between 6 and 16 on fig 1] comprises a first isolation amplifier [16, fig 1] configured to measure a voltage across a shunt resistor [12] disposed in the conductor [conductor connected to 6].


Regarding claim 3. Park as modified teaches the pyro-fuse control circuit of claim 2, wherein the current sensing circuit comprises a first comparator [31, Park] coupled to an output of the first isolation amplifier [i.e. Park 52, isolation amp is being relayed from Kawa], the first comparator configured to compare an output voltage of the first isolation amplifier to a threshold voltage [ref 3 or ref 4 Park] representative of the threshold current.

Regarding claim 5. Park teaches a method for controlling a circuit [circuit of fig 3, note: coupled has been interpreted as connected between intervening elements], comprising: measuring, by a first amplifier [52], current flowing in a conductor [PL]; measuring, by a second amplifier [54], current flowing in an input terminal [terminal input of 52/62] of the first amplifier [specification does not explicitly mention second amplifier measuring a current flowing in the input of the first amplifier, thus limitation has been interpreted as second amplifier measures a signal [output of 62] that is corresponding to the input signal of the first amplifier]; 
[see ¶55, 40] of a circuit coupled to the conductor responsive to the current flowing in the conductor exceeding a first threshold current [first threshold current when compared with ref 3], and the current flowing in the input terminal exceeding a second threshold current [second threshold current when compared with ref 4]. 
While Park teaches a control circuit, park does not explicitly mention the control circuit is for a pyro-fuse.
Whereas Jousse teaches a control circuit intended for a pyro-fuse [abstract]. 	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park circuit to a similar configuration as Jousse circuit in order to not only control the pyro-fuse circuit, but to also disconnect at least one ignition output stage for a squib for a pyrotechnic protection device for a vehicle [¶5 Jousse].
While Park as modified teaches a first amplifier [i.e. 52], Park does not explicitly mention having isolated amplifier.
Kawa teaches a circuit comprising: a first isolated amplifier [fig 1, 16]. 
Since it is well within the scope of one of ordinary skill in the art to use the teachings of an isolated amplifier and replicated the teachings to a secondary amplifier to exploit the same advantages, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s power circuit to a similar configuration as Kawa power circuit in order to have a galvanic 

Regarding claim 6. Park as modified teaches the method of claim 5, further comprising comparing, by a comparator [31 Park], an output signal generated by the first isolation amplifier to a voltage [i.e. ref 3 Park] representing the first threshold current.

Regarding claim 8. Park as modified teaches the method of claim 5, further comprising generating a fault indication [Park output of 30, i.e. surge indication] responsive to the current flowing in the conductor [response from 10] exceeding the first threshold current, or the current flowing in the input terminal exceeding the second threshold current.

Regarding claim 9. Park as modified teaches the method of claim 5, further comprising comparing, by a comparator [32 Park], an output signal generated by the second isolation amplifier [32 working with 52 Park, replicated isolated amp is being relayed from Kawa] to a voltage [i.e. ref 4 Park] representing the second threshold current.

[pyrofuse is being relayed from Jousse] based on the current flowing in the input terminal being less than the second threshold current [¶50 Park]. 


Claims 4 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Jousse et al., in view of Lo et al. (20130049721) and further in view of Kawa et al.
Regarding claim 4. Park as modified teaches the pyro-fuse control circuit of claim 1, 
However, Park as modified does not explicitly mention further comprising a switch-mode power supply configured to generate a power supply voltage to power input circuits of the first isolation amplifier and input circuits of the second isolation amplifier.
Lo teaches a circuit further comprising a switch-mode power supply [fig 3] configured to generate a power supply voltage [i.e. Vout] to power input circuits of the first amplifier [i.e. 31] and input circuits of the second amplifier [32].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s power converter to a [¶8].
While Park as modified teaches a first/second amplifier [52/54 respectively], Park as modified does not explicitly mention having isolated amplifiers.  Whereas Kawa teaches using an isolated amplifier [fig 1, 16].
Since it is well within the scope of one of ordinary skill in the art to use the teachings of an isolated amplifier and replicated the teachings to a secondary amplifier to exploit the same advantages, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s power circuit to a similar configuration as Kawa power circuit in order to have a galvanic separation so the output signal transmits only the desired signals and eliminate high common mode voltages. 



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Claim 11 is allowed.
[circuit of fig 3, note: coupled has been interpreted as connected between intervening elements].
However, Park does not explicitly mention a first isolation amplifier configured to transfer, from a first power domain to a second power domain, a signal representing current flow in a conductor; a second isolation amplifier configured to transfer, from the first power domain to the second power domain, a signal representing current flow in an input terminal of the first isolation amplifier; control circuitry configured to activate a pyro-fuse based on an output signal generated by the first isolation amplifier representing current flow in the conductor that exceeds a first current threshold and an output signal generated by the second isolation amplifier representing current flow in the input terminal of the first isolation amplifier that exceeds a second current threshold.
 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839